Judgment, so far as appealed from, unanimously modified by reducing the allowance to Joseph Quittner, Esq., as guardian ad litem of the defendant Gail Frances Glavin, an infant under the age of fourteen years, 'to the sum of $750; by reducing the allowance to Quittner, Weis & Wilner, Esqs., attorneys for the defendants Edward James Glavin and Gail Frances Glavin, for their services, to the sum of $3,000; and by reducing the allowance to Victor D. Werner, Esq., attorney for the defendant Eleanor D. Glavin, for his services, to the sum of $2,500, and for his disbursements the sum of $130.19; and as so modified affirmed, without costs. Settle order on notice. Present — Peek, P. J., Glennon, Dore, Van Yoorhis and Shientag, JJ.